Case: 1:18-cv-00220-RLW Doc. #: 20 Filed: 07/28/20 Page: 1 of 2 PageID #: 1260



                               UNITED ST ATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION


EL VIS SMITH,                                      )
                                                   )
                 Petitioner,                       )
                                                   )
          V.                                       )           No. 1:18-CV-220 RLW
                                                   )
JASON LEWIS,                                       )
                                                   )
                 Respondent.                       )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on state prisoner Elvis Smith's Motion for Leave to File a

Reply to Respondent's Response (ECF No. 17), Motion for Appointment of Counsel (ECF No.

18), and Motion for Evidentiary Hearing (ECF No. 19), in his action pursuant to 28 U.S.C.

§ 2254.

Motion for Appointment of Counsel

          There is no constitutional right to appointment of counsel in habeas corpus proceedings.

See McClesky v. Zant, 499 U.S. 467, 494 (1991); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir.

1994). The Court must, however, appoint counsel if there is to be an evidentiary hearing on the

petition and may in its discretion appoint counsel when no evidentiary hearing is necessary. See

Hoggard, 29 F.3d at 471 (citing Abdullah v. Norris, 18 F.3d 571, 573 (8th Cir. 1994)). In

exercising its discretion, the Court should consider among other things the legal complexity of

the case, the factual complexity of the case, and the petitioner's ability to investigate and present

his claims. See id. Where the issues involved can be properly resolved on the basis of the state

court record, the Court does not abuse its discretion in denying a request for appointment of

counsel. See id.
Case: 1:18-cv-00220-RLW Doc. #: 20 Filed: 07/28/20 Page: 2 of 2 PageID #: 1261



       Petitioner's allegations appear to be appropriate for resolution on the state court record at

this time. The allegations appear to be neither legally nor factually complex, and petitioner's

pleadings are articulate and appropriate. Therefore, his motion for appointment of counsel will

be denied without prejudice. Should an evidentiary hearing be necessary, the Court will appoint

counsel for petitioner.

Other Motions

       Petitioner's Motion for Leave to File a Reply will be granted. Petitioner may file a Reply

memorandum by August 28, 2020.

       Petitioner's Motion for Evidentiary Hearing will be denied without prejudice as the Court

cannot determine at the present time that an evidentiary hearing is necessary.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner's Motion for Appointment of Counsel is

DENIED without prejudice. [ECF No. 18]

       IT IS FURTHER ORDERED that Petitioner's Motion for Leave to File a Reply is

GRANTED. [ECF No. 17] Petitioner shall file his Reply by August 28, 2020.

       IT IS FURTHER ORDERED that Petitioner's Motion for Evidentiary Hearing is

DENIED without prejudice. [ECF No. 19]




                                                   ~~
                                                 ~NIEL.   WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this   ~day of July, 2020.

                                                 2
